Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 1 of 36 PagelD# 47361

 

 

 

[-L EL

 

 

 

IN THE UNITED STATES DISTRICT COURT JUL 2 0 202)
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division CLERK, U.S. DIS
L RICHMOND Va COURT

 

LULA WILLIAMS, et al.,

PLlLaintire si,
Vv. Civil Action No. 3:17-cv-461
BIG PICTURE LOANS, LLC, et al.,

Defendants.

MEMORANDUM OPINION

This Memorandum Opinion addresses PLAINTIFFS’ RENEWED
MOTION FOR CLASS CERTIFICATION OF CLAIMS AGAINST DEFENDANT MATT
MARTORELLO (“Motion for Class Certification”) (ECF No. 967) in
which Plaintiffs, on behalf of themselves and all other
Similarly situated individuals, request that this Court certify
their claims against Defendant Matt Martorello (‘“Martorello”).
Martorello opposes class certification on four main grounds: (1)
Plaintiffs waived the ability to pursue a class action;! (2) the
class members are not readily ascertainable; (3) common issues
do not predominate; and (4) a class action is not a superior
method of bringing suit. OPPOSITION TO PLAINTIFFS’ RENEWED

MOTION FOR CLASS CERTIFICATION AGAINST MATT MARTORELLO

 

1 A separate Memorandum Opinion supplies the reasons for
overruling Martorello’s objection to class certification on the
ground that the proposed class representatives (as well as all
of the proposed class members) waived their right to participate
in a class action. see MEM. OP., ECF No. 1106.
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 2 of 36 PagelD# 47362

(“Response Memorandum”), ECF No. 1007. Notwithstanding
Martorello’s arguments in opposition, for the reasons that
follow, Plaintiffs’ Motion for Class Certification will be
granted.

I. BACKGROUND

A. Statement of Facts

The facts surrounding this lawsuit have been recounted by
the Court on numerous occasions. See, e@.g., MEM. OP., ECF No.
944. The facts of this case are, therefore, presumed known, and
it suffices here to provide only a brief summary.

This case is one of four similar, but distinct, actions?
“arising out of a so-called ‘Rent a Tribe’ scheme allegedly
orchestrated by Matt Martorello (‘Martorello’), members of his
family, companies that he controls, and investors who allegedly
funded the scheme (the ‘Martorello Defendants’)” along with two
“entities formed under the tribal laws of the Lac View Band of
Lake Superior Chippewa Indians (‘LVD’),” i.e., “Big Picture

Loans, LLC (‘Big Picture’)3 and Ascension Technologies, Inc.

 

2 In addition to this case, i.e., Williams, et al. v. Big Picture
Loans, LLC, et al., 3:17-cv-461 (E.D. Va.) (“Williams”), the
other related cases are (1) Renee Galloway, et al. v. Big

 

 

 

 

 

Picture Loans, LLC, et al., 3:18-cv-406 (E.D. Va.) (“Galloway
I”), (2) Renee Galloway, et al. v. Martorello, et al., 3:19-cv-
314 (E.D. Va.) (“Galloway II”), and (3) Renee Galloway, et al.

 

Vv. James Williams, Jr., et al., 3:19-cv-470 (B.D. Va.)
(“Galloway III”).

3 The LVD’s lending operations evolved over time, but they began
with the use of a so-called tribal lending entity named Red Rock

2
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 3 of 36 PagelD# 47363

(‘Ascension’) (collectively sometimes referred to as the ‘Tribal

Defendants’).” Williams v. Big Picture Loans, LLC, 3:17-cv-46l,

 

2020 U.S. Dist. LEXIS 216792, 2020 WL 6784352, at *1-2 (E.D. Va.
Nov. 18, 2020) (Payne, J.). The term “Rent-a-Tribe” refers to
the practice of so-called payday lenders partnering with Native
American tribes “in an effort to cloak the payday lenders in the
sovereign immunity of Native American tribes, and, in so doing,
to preclude enforcement of the interest rate caps in state usury
laws.” See MEM. OP. at 4, ECF No. 944.

Plaintiffs are all Virginia citizens who took out small-
dollar high-interest loans from one of two LVD-affiliated
entities (i.e., Red Rock or its successor Big Picture).
Plaintiffs’ basic argument is that the loans from these entities
were made in violation of Virginia’s usury laws, and Martorello,
who is not a member of any Native American tribe, was both the
de facto head and primary beneficiary of the LVD’s lending
operations. PLS.’ MEM. IN SUPP. OF RENEWED MOT. FOR CLASS
CERTIFICATION OF CLAIMS AGAINST DEF. MATT MARTORELLO (“Prelim.

Approval Mem.”) at 27, ECF No. 968.

 

Lending, LLC (“Red Rock”) which used Bellicose, LLC, a non-
tribal entity owned and operated by Martorello, to handle the
lending operations and the servicing of loans. For reasons that
need not be discussed here, around 2013, Red Rock, Bellicose,
and another corporate entity were restructured into a new
lending entity — i.e., Big Picture.
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 4 of 36 PagelD# 47364

B. Plaintiff's Claims

Plaintiffs are pursuing five claims against Martorello:

e First, Plaintiffs are seeking declaratory judgment that the
choice of law and forum-selection provisions in their loan
contracts are void and unenforceable under Virginia law and
Virginia’s “well-established public policy.” Compl. 7 94,
ECF No. 1.

e Second, Plaintiffs allege that Martorello violated 18
U.S.C. § 1962{c) of the RICO statute (which prohibits the
collection of unlawful debt). Compl. GT 103-104, ECF No.
1. Plaintiffs seek actual damages, treble damages, costs,
and attorney’s fees. Compl. I 109, ECF No. 1.

e Third, Plaintiffs allege that Martorello violated 18 U.S.C.
§ 1962(d) of the RICO statute (by conspiring to violate 18
U.S.C. § 1962(c)). Compl. @ 117, ECF No. 1. Plaintiffs
seek actual damages, treble damages, costs, and attorney's
fees. Compl. @ 118, ECF No. l.

e Fourth, Plaintiffs allege that Martorello violated
Virginia’s usury law, namely Va. Code § 6.2-305(A). Compl.
(7 127-28, ECF No. 1. Plaintiffs seek damages “equal to
the total amount of interest paid in excess of 12% plus
twice the amount of such usurious interest that was paid in
the two years preceding [the] filing of this action,
attorney’s fees, and costs.” Compl. § 128, ECF No. 1.

e Finally, Plaintiffs allege that Martorello was unjustly
enriched because he received payments from illegal and
unenforceable loan contracts. Compl. {7 137-139, ECF No.
1. Plaintiffs seek all amounts repaid on loans with Big
Picture or Red Rock. Compl. @ 139, ECF No. 1.

Counts II through V are the subject of this Opinion.
Case 3:17-cv-00461-REP Document1110 Filed 07/20/21 Page 5 of 36 PagelD# 47365

C. Proposed Classes
Proposed Class Counsel,‘ representing Plaintiffs, who are
the Proposed Class Representatives,5 propose the following

classes:

Big Picture RICO Class: All Virginia consumers who
entered into a loan agreement with Big Picture
where a payment was made from June 22, 2013 to
December 20, 2019.

Big Picture Usury Sub-class: All Virginia
consumers who paid any principal, interest, or
fees on their loan with Big Picture from June
22, 2015 to December 20, 2019.

Big Picture Unjust Enrichment Sub-class: All
Virginia consumers who paid any amount on their
loan with Big Picture from June 22, 2014 to
December 20, 2019.

Red Rock RICO Class: All Virginia consumers who
entered into a loan agreement with Red Rock where a
payment was made from June 22, 2013 to December 20,
2019.

Red Rock Usury Sub-class: All Virginia consumers
who paid any principal, interest, or fees on
their loan with Red Rock from June 22, 2015 to
December 20, 2019.

Red Rock Unjust Enrichment Sub-class: All
Virginia consumers who paid any amount on their

 

4 That is, Amy Leigh Austin, Craig Carley Machiando, Kristi
Cahoon Kelly, Andrew Joseph Guzzo, Beth Ellen Terrell, Casey
Shannon Nash, Eleanor Michelle Drake, Elizabeth Anne Adams,
James Wilson Speer, Jennifer Rust Murray, John Albanese, Leonard
Anthony Bennett, Matthew William Wessley, and Michael Allen
Caddell. Prelim. Approval Mem. at 27, ECF No. 968.

5 That is, Lula Williams, Gloria Turnage, George Hengle, Dowin
Coffy, and Felix M. Gillison, Jr. (represented by Marcella P.
Singh, the administrator of the Estate of Felix M. Gillison,
Jr.). Prelim. Approval Mem. at 27, ECF No. 968.

5
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 6 of 36 PagelD# 47366

loan with Red Rock from June 22, 2014 to
December 20, 2019.

Prelim. Approval Mem. at 24, ECF No. 968. At bottom, all
proposed class members are (or were) Virginia citizens who took
out loans with interest rates above 12% from entities affiliated
with the LVD tribe (i.e., Big Picture or Red Rock) and who made
payments on those loans. Prelim. Approval Mot. at 22, ECF No.
968.
D. Martorello’s Involvement Over Time

For nearly every argument Martorello makes in opposition to
class certification, Martorello asserts that, because his role
in the lending scheme changed between 2013 and 2019, the class
members will be situated differently vis-a-vis each other across
different time periods, and those differences between class
members will result in a need for a series of complicated mini-
trials to determine which class members can recover.® Not so.

Shortly after the Fourth Circuit’s decision in Williams v.

Big Picture Loans, LLC, 929 F.3d 170 (4th Cir. 2019), the

 

Plaintiffs alleged that Martorello and others had made material
misrepresentations to this Court and the Fourth Circuit on which

this Court and the Fourth Circuit had relied in making their

 

6 This “non-uniformity” argument is addressed in Martorello’s
positions on (1) ascertainability, Resp. Mem. at 32-33, ECF No.
1007; (2) commonality, id. at 35-42; (3) predominance (unjust
enrichment), id. at 44, 47; (4) predominance (RICO), id. at 46;
and (5) superiority, id. at 49.
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 7 of 36 PagelD# 47367

respective decisions. At Martorello’s request, this Court
subsequently held a hearing on the alleged misrepresentations;
thereafter received briefing; and then issued an opinion finding
‘that several material misrepresentations had been made to the
Court. MEM. OP. at 8, ECF No. 944 (“November 18 Opinion”). For
a detailed description of all of the facts, see the November 18
Opinion (ECF No. 944).

As explained fully in the November 18 Opinion, there is
substantial (and largely unrebutted) evidence that, throughout
the relevant class periods, Martorello had de facto control of
Red Rock and Big Picture’s lending operations. To begin, there
is unrebutted evidence that Martorello was both highly
instrumental and heavily involved in the LVD’s entrance into the
business of payday lending. Nov. 18 OP. at 9-12, ECF No. 944.
And, contrary to what the LVD and Martorello previously
represented, there is proof that Martorello was functionally in
charge of the lending business and the Tribal “managers” were
“rather meaningless.” Nov. 18 OP. at 13-15, 20, ECF No. 944.
And, even after the LVD restructured the lending operations to
avoid regulatory scrutiny, the evidence strongly shows that
Martorello was still running the show. Nov. 18 OP. at 15, ECF
No. 944 (“Efforts were made to create the appearance of the
Tribe’s involvement but the Tribe had no substantive

involvement.”). “[E]xcept for a few cosmetic changes .. ., the
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 8 of 36 PagelD# 47368

LVD lending operation by way of Big Picture continued as it had
under the Red Rock structure.” Nov. 18 OP. at 22-23, ECF No.
944,

Notwithstanding that Martorello’s Response Memorandum was
filed after the November 18 Opinion was issued, the Response
Memorandum fails to take any of the Court’s findings into
account and continues to advance some of the very same
misrepresentations addressed in the November 18 Opinion.’

On the current record, no credence can be given to
Martorello’s arguments challenging class certification on the
ground that, because of his changing roles, Plaintiffs’ claims
will not be susceptible to class-wide proof. Certainly,
Martorello’s conclusory assertions do not overcome the
Plaintiffs’ evidence that disproves the need for the “mini-
trials” that Martorello’s arguments attempt to conjure.

II. DISCUSSION

A class can be certified if plaintiffs show that the four
requirements of Fed. R. Civ. P. 23(a) are met and that the class
fits the requirements of at least one of the class types

outlined in Fed. R. Civ. P. 23{b). Branch v. Gov’t Emples. Ins.

 

7 For example, Martorello asserts that his role in the LVD’s
“lending business declined considerably over time, and ceased
after Martorello’s 2016 sale of Bellicose to the Tribe.” Resp.
Mem. at 38 (emphasis added), ECF No. 1007. The evidence of
record shows otherwise. Nov. 18 OP. at 22-23, ECF No. 944.
And, Martorello’s Response Memorandum offers no viable evidence
to disprove that showing.
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 9 of 36 PagelD# 47369

Co., 323 F.R.D. 539, 544 (E.D. Va. 2018). The Court’s analysis
for each requirement must be “rigorous.” Wal-Mart Stores, Inc.
v. Dukes, 564 U.S. 338, 350-51 (2011). And, plaintiffs bear the
burden of demonstrating that all of the Rule 23 requirements
have been satisfied. Branch, 323 F.R.D. at 545.
A. Rule 23(a) Analysis

Under Rule 23(a), class certification is appropriate if
“(1) the class is so numerous that joinder of all members is
impracticable; (2) there are questions of law or fact common to
the class; (3) the claims or defenses of the representative
parties are typical of the claims or defenses of the class; and
(4) the representative parties will fairly and adequately
protect the interests of the class.” Fed. R. Civ. P. 23(a).

1. Ascertainability

Although not self-evident on the face of Fed. R. Civ. P.
23, it is inherent in the concept of class certification that
there must be a “readily identifiable” set of putative class

members. EQT Prod. Co. v. Adair, 764 F.3d 347, 358 (4th Cir.

 

2014). This is sometimes referred to as the “ascertainability”
requirement. Id. Plaintiffs need not be able to identify each
and every class member at the time of class certification, but
class members must be identifiable by reference to objective
criteria without “extensive and individualized fact-finding or
‘mini-trials[{.J’” Id. (citation omitted).

9
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 10 of 36 PagelD# 47370

Here, Plaintiffs assert that they can readily identify the
class through objective, electronic data analysis of data that
will be voluntarily provided by Big Picture and Ascension once
the class has been certified. Prelim. Approval Mot. at 26, ECF
No. 968. Specifically, Plaintiffs explain that:

Identification of the class members involves a

handful of discrete steps: (1) determining whether a
consumer had a loan with Big Picture and/or Red
Rock, (2) for all such consumers, determining

whether they had a Virginia address when they
executed the loan, and (3) identifying any payments
made by those consumers from June 22, 2013 to
December 20, 2019.

Prelim. Approval Mot. at 26, ECF No. 968.

Martorello, nevertheless, attacks the ascertainability of
the proposed class on four grounds: ({1) the loan information is
largely under Tribal control, and neither party will have access
to it until after the class is certified; (2) even if the loan
information were provided, because Martorello’s involvement in
the lending scheme changed over time, mini-trials will be needed
to understand each proposed class members’ claims as_ to
Martorello himself (as opposed to any other defendant); (3)
mini-trials would be needed to determine if proposed class
members have already released their rights, have already
recovered, or have been estopped from recovering as a result of

the Galloway III settlement; and (4) mini-trials would be needed

to determine if proposed class members’ claims are time-barred

10
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 11 of 36 PagelD# 47371

because of the statute of limitations. Resp. Mem. at 30-34, ECF
No. 1007. These arguments are not persuasive.

First, the requirement that a class be readily identifiable
does not mean that Plaintiffs must present the Court (or
Martorello) with a list of each and every proposed class member
at the time of class certification. EQT, 764 F.3d at 358. And,
while the parties are not presently in possession of the
detailed loan data for each of the proposed class members, that
is not to say that they are totally ignorant of the likely
candidates for class membership. The putative class members in
this case are a subset of the class members defined by the

Galloway III settlement (and the proposed class counsel in this

case were also class counsel in Galloway III). Prelim. Approval
Mem. at 26-27, ECF No. 968. As part of the Galloway III

settlement, the Tribal Defendants turned over “the majority of
the information” Plaintiffs would need to identify the class
members. Prelim. Approval Mem. at 27, ECF No. 968; see also Ex.
51 9 3, ECF No. 968-51 (describing the customer loan data turned
over to the Settlement Administrator in Galloway IIT).
Furthermore, the Tribal Defendants have already agreed to turn
over the necessary data if the Court certifies the class in this
case. EX. 52, ECF No. 968-52 (showing counsel for the Tribal

Defendants agreeing, on behalf of Ascension and Big Picture, to

11
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 12 of 36 PagelD# 47372

turn over the necessary loan data once a class has been
certified in this case).

The cases Martorello cites to defend his position are
clearly distinguishable. Unlike in Marcus v. BMW of N. Am.,
LLC, the third parties with possession of the data (i.e., Big
Picture and Ascension) have ready access to the necessary data
and have voluntarily agreed to turn it over to Plaintiffs if

this Court certifies the proposed class. 687 F.3d 583, 594 (3d

 

Cir. 2012). Unlike in Supler v. FKAACS, Inc., it is, in fact,
possible to determine who the class members would be. 2012 WL
5430328, at *4, *9 (E.D.N.C. Nov. 6, 2012). And, unlike in

Carrera _v. Bayer Corp., 727 F.3d 300, 308-09 (3d Cir. 2013),

 

Plaintiffs are not basing their ascertainability arguments on
hypothetical data that may or may not exist or relying on class
members to self-identify themselves through affidavits. Rather,
Plaintiffs propose to use objective factors (i.e., whether an
individual had a loan with a given company, whether’ that
individual’s home address was in Virginia when the loan was
executed, and whether any loan payments were made after June 22,
2013) to analyze data that they have confirmed exists (and that

they have confirmed they will have access to),® and that data is

 

8 Martorello attempts to argue that “[w]ithout the loan records,
the only way to identify the class members is to seek documents
and testimony regarding loan and payment details from each
putative class member. This is exactly the type of

12
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 13 of 36 PagelD# 47373

comparable to data that they successfully have used in a related
case before this Court. Prelim. Approval Mem. at 26-27, ECF No.
968; PLS.’ REPLY IN SUPP. OF RENEWED MOT. FOR CLASS
CERTIFICATION AGAINST DEF. MATT MARTORELLO (“Reply Mem.”) at 18-
19, ECF No. 1055. Thus, contrary to what Martorello implies in
his briefs, Plaintiffs are not just spitballing here.
Furthermore, the fact that Martorello will not have access
to the loan data until after certification is not a violation of
his due process rights. Martorello asserts that “forcing” him
“to defend against certification of a class where the loans are
unavailable is contrary to ascertainability, fairness, and due
process.” Resp. Mem. at 31, ECF No. 1007. Not so. “The due
process question is not whether the identity of class members
can be ascertained with perfect accuracy at the certification
stage but whether the defendant will receive a fair opportunity
to present its defenses when putative class members actually

come forward.” Mullins v. Direct Digital, LLC, 795 F.3d 654,

 

670 (7th Cir. 2015). So long as Martorello has an opportunity
to challenge each purported class member’s claim to recover

against him specifically (as opposed to any other defendant),

 

individualized review that renders a class not ascertainable.”
Resp. Mem. at 32, ECF No. 1007. The operative phrase, of
course, is “without the loan records.” If, for some reason, the
loan records are not turned over by Big Picture and Ascension,
the Court can reconsider its class certification decision. See
Fed. R. Civ. P. 23(c) (1) (C).

13
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 14 of 36 PagelD# 47374

his due process rights have not been violated. See Mullins, 795
F.3d at 671. To hold that Martorello would suffer a due process
violation if he were not given “[t]he specific loan information
for each proposed class member (including residency, date of
borrowing; payment histories; and balances)[,]” Resp. Mem. at
31, ECF No. 1007, would run contrary to the Fourth Circuit’s
clear explanation of the ascertainability requirement. See EQT

Prod. Co. v. Adair, 764 F.3d 347, 358 (4th Cir. 2014) (“The

 

plaintiffs need not be able to identify every class member at
the time of certification.”).

Martorello’s second and third challenges to
ascertainability can be more quickly dispensed with. 9
Martorello’s second argument against the ascertainability of the
class is that, because his involvement in the lending scheme
changed over time, mini-trials will be needed to understand
whether each putative class member has a claim against
Martorello himself (as opposed to any other defendants). As
discussed above in Part I1.D, there is no evidence that
Martorello’s role in the LVD’s lending scheme materially changed

over time, and as discussed later in Part II.B.1, Plaintiffs’

 

9 Martorello also repeats these two arguments again in a section
of his Response Memorandum titled “THE CLASS DEFINITION FAILS
BECAUSE MANY PROPOSED MEMBERS WERE NOT INJURED BY MARTORELLO.”
Resp. Mem. at 47, ECF No. 1007. The arguments in that section
fail for the same reasons.

14
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 15 of 36 PagelD# 47375

theory of the case lends itself to class-wide proof on all four
of Plaintiffs’ legal theories.

Martorello’s third claim (i.e., that mini-trials would be
needed to ascertain whether proposed class members have already
waived their right to recover by joining the Galloway III
settlement) is also clearly incorrect. No proposed class member
has released their rights to pursue a suit against Martorello;
the Galloway III settlement, by its terms, applied to 25
enumerated defendants (none of which were Martorello). MEM.
OP., Galloway III, 3:19-cv-470, ECF No. 114 (E.D. Va. Dec. 18,
2020).

Martorello’s fourth and final attack on ascertainability
(i.e., that mini-trials will be needed to ascertain whether
proposed class members’ claims are barred by the statute of
limitations) will require more analysis.

Statute of Limitations

With respect to Plaintiffs’ usury and unjust enrichment
claims, Martorello asserts that the claims of some proposed
class members may be barred by the statute of limitations.
Resp. Mem. at 34, ECF No. 1007. According to Martorello,
because class members took out loans at different times with
different payment schedules, the Court would essentially need to
have complex mini-trials to determine which class members are

still eligible to recover. Plaintiffs respond that having

15
Case 3:17-cv-00461-REP Document1110 Filed 07/20/21 Page 16 of 36 PagelD# 47376

separate subclasses - with separate class periods - for both the
usury and unjust enrichment claims will avoid any statute of
limitations issues.

The class period for the proposed usury subclasses runs
from June 22, 2015 to December 22, 2019. Prelim. Approval Mem.
at 24, ECF No. 968. The statute of limitations for a claim
based on a violation of Virginia state usury law is two-years
after the last scheduled loan payment or the date of payment of
the loan in full - whichever comes first. Va. Code. Ann. § 6.2-
305. Because the case was filed on June 22, 2017 (i.e., two
years after June 22, 2015), even the members of the proposed
class who were making payments on their loans as far back as
June 22, 2013 fall within the statute of limitations period.

Similarly, the class period for the proposed unjust
enrichment subclasses runs from June 22, 2014 to December 20,
2019. The statute of limitations for a claim based on a
violation of Virginia’s unjust enrichment law is three years
from accrual. Hengle v. Asner, 433 F. Supp. 3d 825, 893 (E.D.
Va. 2020); see also 12A Michie’s Jurisprudence § 12 (Limitation
of Actions) (2021). As with the usury claim, because this case
was filed on June 22, 2017 (i.e., three years after June 22,
2014), even the members of the proposed class who made payments
on their loans as far back as June 22, 2014 fall within the

statute of limitations period.

16
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 17 of 36 PagelD# 47377

There are, therefore, no statute of limitations problems
for the usury or unjust enrichment subclasses even though
Plaintiffs entered into loan contracts at different times.

2. Numerosity

There is no bright-line threshold at which point a class is
so numerous that joinder of all members is impracticable. Brown

v. Transurban USA, Inc., 318 F.R.D. 560, 566 (E.D. Va. 2016).

 

Whether joinder is impracticable is a fact-specific inquiry that
depends not only on the number of class members but also on the

circumstances of the case. Soutter v. Equifax Info. Servs.,

 

LLC, 307 F.R.D. 183, 199 (E.D. Va. 2015). “Courts consider a
number of factors in considering whether joinder is practicable
including the size of the class, ease of identifying its numbers
and determining their addresses, facility of making service on
them if joined and their geographic dispersion.’” Soutter, 307

F.R.D. at 199 (quoting Adams v. Henderson, 197 F.R.D. 162, 170

 

(D. Md. 2000)).

Here, the numerosity requirement is easily met; the
putative class consists of at least 12,530 individuals. Prelim.
Approval Mem. at 26, ECF No. 968. Joinder of over 12,000
individuals would undoubtedly be impracticable. See Soutter,
307 F.R.D. at 199 (granting class certification for a class of
approximately 1,000 consumers); see also William B. Rubenstein,

1 Newberg on Class Actions § 3:11 (5th ed. 2021) (“No specific

 

17
Case 3:17-cv-00461-REP Document1110 Filed 07/20/21 Page 18 of 36 PagelD# 47378

number alone is determinative of whether numerosity is present,
but joinder is generally deemed practicable in classes with
fewer than 20 members and impracticable in classes with more
[than] 40 members.”).

3. Commonality

The commonality requirement necessitates that there be
common questions of law or fact among the class members such
that common treatment is “necessary and beneficial.”!9 Jeffreys

v. Communs. Workers of Am., 212 F.R.D. 320, 322 (E.D. Va. 2003);

 

Fed. R. Civ. P. 23(a)(2) (emphasis added). Accordingly, class
members need not have suffered a violation of the same law.

Branch v. Gov’t Emples. Ins. Co., 323 F.R.D. 539, 546 (E.D. Va.

 

2018). And, “a class action will not be defeated solely because
of some factual variances in individual grievances.” Jeffreys,
212 F.R.D. at 322. As long as claims “arise from the same
isolated set of facts,” differences in the extent of each class
member’s injuries or damages will not prevent a finding that
commonality exists.” Jeffreys, 212 F.R.D. at 322.

Plaintiffs have met their burden of showing that

commonality exists among the proposed classes. The proposed

 

10 In a class action brought under Rule = 23(b) (3) the
commonality requirement will be “subsumed under, or superseded
by, the more stringent Rule 23(b) (3) requirement that questions
common to the class ‘predominate over’ other questions.”
Lienhart v. Dryvit Sys., 255 F.3d 138, 146 n.4 (4th Cir. 2001)
(quoting Amchem Prods. v. Windsor, 521 U.S. 591, 609 (1997)).
Nevertheless, the inquiries are distinct.

 

18
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 19 of 36 PagelD# 47379

class members' claims are all based on the same tribal lending
scheme, and in particular, on “the same conduct, practice, and
procedure on the part of Martorello.” Prelim. Approval Mem. at
27, ECE No. 968. The class members, therefore, share a common
set of legal and factual questions. According to Plaintiffs,
these include:

(1) whether their interest rates violate Virginia’s

usury laws; (2) whether the choice-of-law provision

in their loan agreements bar([s] enforcement of

Virginia’s usury laws; (3) whether the relationship

between the various participants constitutes an

enterprise as defined under RICO; (4) whether

Martorello participated or operated in the

management of the enterprise; (5) whether Martorello

had knowledge of and agreed to the overall objective

of the enterprise; and (6) whether the amounts paid

by each consumer are recoverable against Martorello.
Prelim. Approval Mem. at 27-28, ECF No. 968. Moreover, several
courts have found that commonality existed in comparable cases

where class members brought suits challenging various tribal

lending schemes. See Inetianbor, et al. v. Cashcall, Inc., et

 

al., 13-6066-CIV-COHN/SELTZER (S.D. Fla., Sept. 19, 2016), Ex.

53, ECF No. 968-53; Macdonald v. CashCall, Inc., 333 F.R.D. 331,

 

342-43 (D.N.J. 2019). The same is true here.

4. Typicality

The typicality requirement necessitates that the claims of
the representative plaintiffs be typical of those of the class.
The typicality requirement does not require that the class

representative’s claims be identical to those of the class, but

19
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 20 of 36 PagelD# 47380

the representative’s claims “cannot be so different from the
claims of absent class members that their claims will not be
oo

advanced by plaintiff’s proof of [her] own individual claim.

Branch v. Gov't Emples. Ins. Co., 323 F.R.D. 539, 547 (E.D. Va.

 

2018) (quoting Deiter v. Microsoft Corp., 436 F.3d 461, 466-67

 

(4th Cir. 2006) ) (alteration in original). A class
representative must generally be part of the class and have “the
same interest and suffer the same injury as the class members.”
Deiter, 436 F.3d at 466. “The essence of the typicality
requirement is captured by the notion that ‘as goes the claim of
the named plaintiff, so go the claims of the class.’” Id.
(citation omitted).

The Court finds that the typicality requirement has been
met. The Plaintiffs and proposed class representatives are Lula
Williams, Gloria Turnage, George Hengle, Dowin Coffy, and Felix
M. Gillison, Jr. (represented by Marcella OP. Singh, the

administrator of the Estate of Felix M. Gillison, Jr.).!! See

Prelim. Approval Mem. at 27, ECF No. 968. Plaintiffs are indeed

 

11 Martorello objects to having the deceased Felix M. Gillison
represent the class by way of his estate’s administrator,
Marcella P. Singh. Because the Court interprets this as a
challenge to the representativeness of Singh, not whether
Gillison’s claims are typical of those of the class, the Court
will confine its analysis of Singh’s suitability as a class
representative to the representativeness prong.

20
Case 3:17-cv-00461-REP Document1110 Filed 07/20/21 Page 21 of 36 PagelD# 47381

part of the proposed classes,}2 and all five Plaintiffs, as well
as the proposed classes, obtained loans, with interest rates
above 12%, from either Big Picture or Red Rock (i.e., the two
lending entities affiliated with the LVD tribe).}3 Prelim.
Approval Mem. at 27, ECF No. 968. Therefore, the proposed class
representatives suffered the same injury and have the same basic
legal claims as those of the proposed class members. The only
difference across class members would be the actual damages they
are asserting which will not preclude a finding of typicality.
Accordingly, as go the claims of the five Named Plaintiffs, so
go the claims of the class.

5. Representativeness

The representativeness requirement ensures that the class
will be adequately represented by the named plaintiffs and class

counsel. Branch v. Gov’t Emples. Ins. Co., 323 F.R.D. 539, 548-

 

49 (E.D. Va. 2018). The requirement is satisfied “when: (1) the

 

12 Williams and Turnage would be part of the Big Picture Loans
RICO Class and the Usury and Unjust Enrichment Sub-classes.
DECL. KRISTI KELLY Qf] 16-17, ECF No. 968-54. Hengle would be
part of the Red Rock RICO Class and the Usury and Unjust
Enrichment Sub-classes. DECL. KRISTI KELLY @ 18, ECF No. 968-
54. Coffy would actually be a part of all six classes. DECL.
KRISTI KELLY 7 19, ECF No. 968-54, And, Gillison would only be
a part of the Red Rock RICO class. DECL. KRISTI KELLY @ 20, ECF
No. 968-54.

13 “Williams’ loan was subject to an APR of 649.8%; Turnage’s
loan had an APR of 693.2%; Hengle’s loan had an APR of 607.5%;
Coffy’s loan had an APR of 607.5%; and Gillison, Jr.’s loan had
an APR of 627.2%.” Prelim. Approval Mem. at 22, ECF No. 968.

21
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 22 of 36 PagelD# 47382

named plaintiff does not have interests antagonistic to those of
the class; and (2) plaintiff’s attorneys are qualified,
experienced, and generally able to conduct the litigation.”

Brown v. Transurban USA, Inc., 318 F.R.D. 560, 567 (E.D. Va.

 

2016) (internal quotation marks omitted).

The Court finds that the representativeness requirement is
satisfied for both the proposed Class Representatives and
proposed Class Counsel. As noted under the analysis of the
commonality and typicality factors, Plaintiffs’ interests are in
line with those of the broader classes, and Plaintiffs were, in
fact, already named as class representatives in a related case.

See Galloway III, 3:19-cv-470, ORDER {7 95, ECF No. 115.

 

Accordingly, the Court finds that the proposed Class
Representatives will adequately represent the interests of the
class (including Felix Gillison, Jr. who will be discussed
further below).

Proposed Class Counsel have extensive experience with class
actions, consumer financial protection law, and tribal lending
operations. See DECL. KRISTI C. KELLY QM 4-6, 8-13, ECF No.
968-54; DECL. LEONARD A. BENNETT ({™1] 4-7, 9-17, 19-23, ECF No.
968-55; DECL. MICHELLE DRAKE {9% 3-9, 11-12, ECF No. 965-56;
DECL. BETH E. TERRELL (7 2-6, ECF No. 968-57; DECL. MATTHEW W.H.
WESSLER 9971 2-10, ECF No. 968-58; DECL. MICHAEL A. CADDELL WZ 3-

19, 22-33, ECF No. 968-59. The Court has already found them

22
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 23 of 36 PagelD# 47383

competent in a related case, Galloway III, 2020 WL 7482191, at
*8 (E.D. Va. Dec. 18, 2020), and the Court reaffirms that
finding here.

Adequacy of Administrator

Martorello challenges the appointment of Marcella Singh,
administrator of Felix Gillison, Jr.'s estate, as a class
representative on the ground that Singh has almost no first-hand
knowledge of the facts of the case. Resp. Mem. at 49, ECF No.
1007. The Court does not find this argument persuasive for
several reasons. First, Martorello consented to the
substitution of Marcella P. Singh for Felix Gillison, Jr.
following Gillison’s death in June 2018. ORDER, ECF No. 200;
see also MEM. IN SUPP. OF MOT. TO SUBSTITUTE PARTY, ECF No. 187.
Second, allowing an estate administrator to serve as a class
representative in place of a deceased plaintiff is a generally
accepted practice.14 See Rubenstein, 1 Newberg on Class Actions
§ 3.71 (5th ed.); but see Chappelle v. E.I. Du Pont de Nemours &

Co., 75 F.R.D. 74, 79 n.10 (E.D. Va. 1977) (Merhige, J.)

 

14 Some courts (though, to the Court’s knowledge, none in this
circuit) have only allowed an executor to serve as a class
representative where (1) the beneficiaries of the estate consent
to the administrator’s participation in the lawsuit and (2) the
executor assumes the costs of litigation personally so that the
estate will not bear the costs. Rubenstein, 1 Newberg on Class
Actions § 3.71 (5th ed.). The Court will decline to apply that
test in this case because it has no bearing on the substance of
the Defendant’s argument.

23
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 24 of 36 PagelD# 47384

(finding administrator of a deceased plaintiff's estate
inadequate to serve as a class representative in a Title VII
discrimination suit for “obvious reasons”), Third, on the

facts of this case, it is not even clear what Martorello finds

lacking in Singh’s’ testimony. *® A class representative's
knowledge of the case “need not be robust.” Rubenstein, 1
Newberg on Class Actions § 3:67 (Sth ed.). “It is hornbook law

 

that ‘({iJn a complex lawsuit, such as one in which the
defendant's liability can be established only after a great deal
of investigation and discovery by counsel against a background
of legal knowledge, the representative need not have extensive
knowledge of the facts of the case in order to be an adequate

representative.’” Gunnells v. Healthplan Servs., Inc., 348 F.3d

 

417, 430 (4th Cir. 2003) (citation omitted). Plaintiffs’ claims
have never been based on any personal interactions with
Martorello or any personalized knowledge of the internal

workings of the LVD’s lending operations, see Compl., ECF No. 1;

 

15 With respect to Judge Merhige, the Court does not find the
reasons obvious.

16 Tf the Court has the deposition transcript of Marcella Singh,
the Court is not aware of it. The Court only knows of what
Martorello reports regarding Singh’s testimony. see Resp. Mem.
at 49, ECF No. 1007 (“Ms. Singh is also not an adequate class
representative because she has virtually no knowledge—firsthand
or otherwise-of any facts relating to this case. Ex. QQ, Singh
Dep. Tr. at 12:17-25, 20:8-17, 18:19-19:8, 22:18-22. Her lone
source of information, records she obtained through Plaintiffs’
counsel, id. at 23:1-7, is insufficient.”).

24
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 25 of 36 PagelD# 47385

that information has come from discovery. Named Plaintiffs’
personal narratives have generally been confined to the fact
that they (1) applied for and received a loan from either Red
Rock or Big Picture — with an interest rate well above 12% and
(2) made payments on that loan.!?’ See, ¢.g., GEORGE HENGLE
DECL., ECF No. 190-20. Moreover, Plaintiffs have represented to
the Court that Singh, along with the other proposed class
representatives, has actively participated in the management of
the case. See DECL. KRISTI KELLY 7 14, ECF No. 968-54. Under
the circumstances, the Court finds that Marcella Singh, acting
as the administrator of the estate of Felix Gillison, Jr., is an
adequate class representative.

B. Rule 23(b) (3) Analysis

In addition to satisfying the Rule 23(a) factors, a class
must fit into one of the three Rule 23(b) class types. Fed. R.
Civ. P. 23(b). Here, the class is purported to be a Rule
23(b) (3) class. Class certification under Rule 23(b)(3) is
appropriate if (1) questions of law or fact common to class
members predominate over any questions affecting only individual
members, and (2) a class action is superior to other available
methods for fairly and efficiently adjudicating the controversy.

Fed. R. Civ. P. 23(b) (3).

 

17 As noted in the discussion of ascertainability, that
information can also be verified with the LVD’s loan records.

25
Case 3:17-cv-00461-REP Document1110 Filed 07/20/21 Page 26 of 36 PagelD# 47386

The Rule 23(b) (3) analysis will sometimes overlap with the
merits of the underlying case, but “[t]hat cannot be helped.”

Branch v. Gov’t Emples. Ins. Co., 323 F.R.D. 539, 545 (E.D. Va.

 

2018) (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351

 

(2011)}. However, “‘Rule 23 grants courts no license to engage
in free-ranging merits inquiries at the certification stage.
Merits questions may be considered to the extent - but only to
the extent - that they are relevant to determining whether the
Rule 23 prerequisites for class certification are satisfied.’”
Branch, 323 F.R.D. at 545 (quoting Amgen Inc. v. Conn. Ret.

Plans & Trust Funds, 568 U.S. 455, 466 (2013)).

 

1. Predominance

Rule 23(b)’s inquiry into whether common questions of law
or fact predominate over individual issues is distinct from the
Rule 23(a) commonality requirement in that the predominance

inquiry is more demanding. Comcast Corp. v. Behrend, 569 U.S.

 

27, 34 (2013). The more demanding standard is a function of the
more “adventuresome” nature of Rule 23(b) (3) relative to Rules
(6) (1) and (b) (2): Rule 23(b) “allows class certification in a
much wider set of circumstances but with greater procedural

protections.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 362

 

(2011).
The predominance inquiry is fundamentally qualitative.

Gunnells v. Healthplan Servs., 348 F.3d 417, 429 (4th Cir.

 

26
Case 3:17-cv-00461-REP Document1110 Filed 07/20/21 Page 27 of 36 PagelD# 47387

2003). That is to say, the predominance inquiry “is not simply
a matter of counting common versus noncommon questions and

checking the final tally.” Soutter v. Equifax Info. Servs.,

 

LLC, 307 F.R.D. 183, 214 (E.D. Va. 2015). Rather, a court must
look at the relationship between the common questions and the
individual questions in the context of the case as _ whole.

Krakauer v. Dish Network, LLC, 925 F.3d 643, 658 (4th Cir.

 

2019). “An individual question is one where a ‘member of a
proposed class will need to present evidence that varies from
member to member,’ while a common question is one where ‘the
same evidence will be sufficient for each member to make a prima
facie showing [or] the issue is susceptible to generalized,

class-wide proof.’” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct.

 

1036 (2016). So long as the overarching issue in a case is
common to the class, class certification is still appropriate
even if there are some individual issues (e.g., damages) that
will need to be resolved. Krakauer, 925 F.3d at 658; Ealy v.

Pinkerton Gov’t Servs., 514 Fed. Appx. 299, 305 (4th Cir. 2013).

 

Here, Plaintiffs assert that common issues predominate
because Plaintiffs’ claims are entirely based on standardized
loan contracts and standardized conduct by Martorello.

First, as a general matter, Courts have found that the
predominance factor has been met in comparable cases, albeit in

unpublished opinions. See, e.g., Inetianbor, et al. v. Cash

 

27
Case 3:17-cv-00461-REP Document1110 Filed 07/20/21 Page 28 of 36 PagelD# 47388

Call Inc., et al., 13-60066-CIV, at *3, *22 (Dec. 23, 2020), ECF

 

No. 958-53 (finding predominance met where plaintiff’s legal
claims were against an alleged tribal lender and based on
violation of Florida’s usury statute and Florida’s Deceptive and

Unfair Trade Practices Act); Upshaw v. Ga. Catalog Sales, Inc.,

 

206 F.R.D. 694, 700-01 (M.D. Ga. 2002) (finding predominance met
in a payday lending case where plaintiffs’ claims were based on
statute usury laws and RICO, defendants’ conduct was
substantially the same with respect to all members of the class,
and defendants’ primary defense applied to the class as a
whole). For example, in Purdie v. Ace Cash Express, Inc., the
court found that the predominance standard was met because of
(1) “the standardized nature of the payday loan transactions”,
(2) “the uniform manner in which Defendants made, processed, and
collected on the loans”, (3) the fact that “few variations exist
in the claims or the factual bases underlying the legal claims”,
and (4) “the legal claims and theories asserted,” namely
violations of “the Racketeer Influenced and Corrupt
Organizations Act ("RICO"), 18 U.S.C. § 1962(a), (c)& (dj), the
Truth in Lending Act ("TILA"), 15 U.S.C. § 1602 et seg., the
Electronic Funds Transfer Act ("EFTA"), 15 U.S.C. § 1693 et
seq., the Fair Debt Collection Practices Act ("FDCPA"), 15
U.S.C. § 1692, et seg., state statutes regulating small loans,

the Texas Deceptive Trade Practices Act[, and] other state

28
Case 3:17-cv-00461-REP Document1110 Filed 07/20/21 Page 29 of 36 PagelD# 47389

consumer protection laws.” 2003 U.S. Dist. LEXIS 22547, at *5,
*13-14 (N.D. Tex. Dec. 11, 2003). As in those cases, here,
there is strong and unrebutted evidence that Martorello’s
conduct was substantially the same with respect to all proposed
class members.

Furthermore, as Plaintiffs correctly point out, “{c]ourts,
when faced with class certification in RICO claims, often find
that ‘common issues predominate over individualized ones.’”

Solomon v. Am. Web Loan, 2020 U.S. Dist. LEXIS 112782, *9 (E.D.

 

Va. June 26, 2020) (Morgan, J.) (quoting Robinson v. Fountain

 

Title Group Corp., 257 F.R.D. 92, 94 (D. Md. 2009)). This is

 

due to the elements of the federal RICO statute and the proof

necessary to make out a RICO claim. Williams v. Mohawk Indus.,

 

568 F.3d 1350, 1357-58 (11th Cir. 2009).

And finally, although, for all of Plaintiffs’ claims,
damages for each proposed class member would need to be
calculated on an individual basis, those damages could likely be
calculated straight from the loan records that Plaintiffs
anticipate receiving from Big Picture and Ascension (as opposed
to damages for claims like emotional distress which might
require extensive evidence for all individuals involved). Under
these circumstances, Plaintiffs have met their burden to show
that the predominance requirement is met, despite Martorello’s

many many arguments to the contrary.

29
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 30 of 36 PagelD# 47390

Martorello attacks the predominance requirement on six,
overlapping, grounds. Plaintiffs respond that the Defendant is
misstating the law or the facts in all of these arguments, and
they are correct.

a. Tracing Proposed Class Members’ Payments

First, with respect to Plaintiffs’ usury and unjust
enrichment claims, Martorello argues that Plaintiffs cannot show
that Martorello uniformly received loan payments from all of the
proposed class members for the entire class period. Resp. Mem.
at 36, 44, ECF No. 1007. According to Martorello, this is
because loan payments were directly received by various tribal
lending entities and only then passed to Martorello in a formula
based on the total profitability of the lender.18 Resp. Mem. at
36, ECF No. 1007. Therefore, says Martorello, “[t]he issue of
whether specific interest payments .. . ever reached Martorello
over the class period requires individualized analysis and does
not predominate through the class period.” Resp. Mem. at 35-36,
ECF No. 1007.

To be clear, it is undisputed that, over time, substantial
parts of the loan payments passed from Red Rock and Big Picture
to Martorello through various entities. See Hearing Tr. 107:19-

25, ECF No. 1104. Martorello is simply trying to argue that

 

18 And, to further complicate matters, as the LVD’s lending
operations evolved so did the path by which money made its way
from consumer loan payments to Martorello’s financial accounts.

30
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 31 of 36 PagelD# 47391

Plaintiffs have no way of knowing which borrower’s repayments
made their way into Martorello’s pocket because Martorello was
paid based on the overall profitability of the lending
operation. Hearing Tr. 107:19-108:4, ECF No. 1104. Martorello
may very well be right that Plaintiffs cannot track the dollars
paid by each individual class member straight into Martorello’s
financial accounts. However, that is not how Plaintiffs propose
to prove that Martorello received payments on usurious loans.
Rather, Plaintiffs propose to look to the contracts between each
lender (i.e., Red Rock and Big Picture) and the Martorello
Defendants to show that between 2013 and 2016, Martorello
received 98% of Red Red’s gross revenue from loans, and between
2016 and 2020, Martorello received 95% of Big Picture’s gross
revenue from loans. That, says Plaintiffs, is sufficient to
show that Martorello was receiving payments on usurious loans,
and therefore, being unjustly enriched. See Reply Mem. at 21-
24, ECF No. 1055.

The Court agrees with Plaintiffs. Based on the proof that
Plaintiffs propose to offer, it is clear that common facts will
predominate and those facts are highly susceptible to class-wide
proof.

b. Martorello’s Allegedly Changing Role

Next, Martorello makes the same basic argument three times:

because of his changing role over time, class members will be

31
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 32 of 36 PagelD# 47392

situated differently vis-a-vis each other over the class period
with respect to several elements of Plaintiffs’ claims. These
elements include (1) whether Martorello participated in the
collection of unlawful debt in the same manner over the relevant
class periods, Resp. Mem. at 41, 46, ECF No. 1007; (2) whether
Martorello participated in the conspiracy to collect unlawful
debt in the same manner over the relevant class periods, Resp.
Mem. at 46, ECF No. 1007; and (3) whether “Martorello committed
or authorized any intentional tort(s) on behalf of the lender,”
Resp. Mem. at 39, ECF No. 1007. As noted in Part I.D, the Court
does not credit Martorello’s arguments that Martorello played
only a minor, supporting role in the LVD’s lending operations or
that his role changed meaningfully between June 22, 2013 and
December 22, 2019. Martorello was the de facto head of the
LVD’s lending operations at all relevant times. At trial,
Plaintiffs would, nevertheless, still need to prove that
Martorello was sufficiently involved in the LVD’s’ lending
operations to be liable under each of Plaintiff’s four legal
theories for the duration of the relevant class periods, but
facts surrounding Martorello’s involvement will be highly
amenable to class-wide proof.

c. Proximate Cause and Plaintiffs’ RICO Injuries

With respect to Plaintiffs’ RICO claims, Martorello argues

that, because he was never really in charge of the LVD’s lending

32
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 33 of 36 PagelD# 47393

operations, he could not have “proximately caused” harm to
Plaintiffs. Resp. Mem. at 41, ECF No. 1007. Whether Martorello
caused the class members’ injury is a merits question to be
resolved at a later stage. Martorello has not credibly
explained why the facts surrounding “proximate cause” would
create individualized issues.

da. Injury to Plaintiffs/Benefit Conferred

With respect to Plaintiffs’ unjust enrichment’ claims,
Martorello also attempts to argue that some Plaintiffs did not
confer a benefit on Martorello because they paid back less than
they received on their loans.}9 Plaintiffs’ respond that, under
Virginia law, a contract with an interest rate above the legal
limit (here 12%) is void. Hearing Tr. 48:4-10, ECF No. 1104.
To make out a claim for unjust enrichment under Virginia law, a
plaintiff must show that he or she (1) conferred a benefit on
the defendant; (2) the defendant knew of the benefit; and (3)
the defendant accepted or retained the benefit “under
circumstances that ‘render it inequitable for the defendant to

retain the benefit without paying for its value.’”

 

19 Martorello also repeats a version of this argument in a
section of his Response Memorandum titled “THE CLASS DEFINITION
FAILS BECAUSE MANY PROPOSED MEMBERS WERE NOT INJURED BY
MARTORELLO,” but there, the argument appears to apply to more
than just unjust enrichment claims. Resp. Mem. at 46, ECF No.
1007. The distinction will not save the argument. If the loan
contracts were usurious, they were void, and any payment on them
was an injury to Plaintiffs.

33
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 34 of 36 PagelD# 47394

Microstrategy, Inc. v. Netsolve, Inc., 368 F. Supp. 2d 533, 536

 

(E.D. Va. 2005) (quoting Nossen v. Hoy, 750 F. Supp. 740, 744-45
(B.D. Va. 1990)). Under Virginia law, “f{a]ny contract made in
violation of [Virginia’s usury laws] is void and no person shall
have the right to collect, receive, or retain any principal,
interest, fees, or other charges in connection with the
contract.” Va. Code. Ann. § 6.2-303(F). So, says Plaintiffs,
any money paid on a void contract could constitute a benefit for
the purposes of an unjust enrichment. Hearing Tr. 48:4-10, ECF
No. 1104. The Court agrees. Moreover, Martorello has not
explained why the Plaintiffs are not correct.

2. Superiority

The superiority element requires that a class action be
superior to other available methods for fairly and efficiently
adjudicating the controversy. Fed. R. Civ. P. 23(b) (3).
Relevant factors include: “(A) the class members’ interests in
individually controlling the prosecution or defense of separate
actions; (B) the extent and nature of any litigation concerning
the controversy already begun by or against class members; (C)
the desirability or undesirability of concentrating the
litigation of the claims in the particular forum; and (D) the
likely difficulties in managing a class action.” Fed. R. Civ.
P. 23{b) (3). Although the factors in Rule 23(b) (3) (A)-(D)
theoretically apply to predominance and superiority, most courts

34
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 35 of 36 PagelD# 47395

use the factors exclusively for the superiority analysis.

Rubenstein, 2 Newberg on Class Actions § 4.64 (5th ed.).

 

A class action would clearly be a superior method of fairly
and efficiently adjudicating this case. First, the key factual
issues for each putative class member would be the same, with
only damage amounts changing from person to person. Reply Mem.
at 35, ECF No. 1055. Second, there are 12,530 putative class
members, and re-litigating the same issues even 100 times would
be an unnecessary and untenable burden on the judicial system. ??
Third, it is not likely that class members’ individual damages,
which are tied to their relatively small-dollar loans, would be
enough to justify bringing individual lawsuits. Soutter v.

Equifax Info. Servs., LLC, 307 F.R.D. 183, 218 (E.D. Va. 2015)

 

(quoting Calvin v. Home Loan Ctr., Inc., 236 F.R.D. 387, 396
(N.D Ill. May 10, 2006)) (“[T]here is a strong presumption in
favor of finding superiority” where “the alternative to a class
action is likely to be no action at all for the majority of
class members.”). Under these circumstances, a class action is
both fair and efficient.

Martorello asserts that a class action would not be
superior due to manageability issues. Resp. Mem. at 48, ECF No.

1007. Martorello bases this challenge on two arguments. First,

 

20 This case (not to mention its brethren) has now been litigated
for four years and involves over 1,000 electronic filings.

35
Case 3:17-cv-00461-REP Document 1110 Filed 07/20/21 Page 36 of 36 PagelD# 47396

he appears to be arguing that there is a risk that a significant
number of proposed class members could bring suits individually.
See Resp. Mem. at 48, ECF No. 1007. But, as noted above, the
Court does not find that likely. Second, Martorello asserts, as
he has before, that there will be intraclass differences due to
his “ever-shifting, relationships, and responsibilities over
time.” As noted in Part I.D, the Court does not find that
argument credible.
CONCLUSION

For the foregoing reasons, PLAINTIFF’S RENEWED MOTION FOR
CLASS CERTIFICATION OF CLAIMS AGAINST DEFENDANT MATT MARTORELLO
(ECF No. 967) (“Preliminary Approval Motion”) will be granted.

It is so ORDERED.

/s/ ES

Robert E. Payne
Senior United States District Judge

Richmond, Virginia
Date: July (4, 2021

36
